Citation Nr: 0525675	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative disc disease.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for an 
increased evaluation and assigned a 40 percent evaluation, 
effective April 2003.  The matter also comes on appeal from a 
March 2004 rating decision, in which the RO denied the 
veteran's claim for total disability based on individual 
unemployability (TDIU).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back pain syndrome with disc herniation at L4-L5 has been 
manifested by subjective complaints of pain radiating to the 
left lower extremity, productive of no more than moderate 
limitation of motion, with no more than mild neurological 
deficit, without demonstrated incapacitating episodes.

2.  The veteran's sole service-connected disability has not 
been shown by competent (clinical) evidence of record to 
render him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for low back strain with degenerative disc disease 
prior to September 23, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to September 26, 2003, to 
include as amended effective September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected low back strain with degenerative disc 
disease, from September 23, 2002 through September 25, 2003, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003)

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected post-operative residuals, lumbar 
laminectomy, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8520, 8521, 8524 (2004).

4.  The schedular criteria for an evaluation in excess of 40 
percent for low back strain with degenerative disc disease, 
from September 26, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5238, 5243 (as in effect from September 26, 2003).

5.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters issued in April 2003 and January 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notices were each provided 
to the appellant prior to the initial AOJ adjudication 
denying each claim, the timing of the notice does comply with 
the express requirements of the law as found by the Court in 
Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's April 2003 and January 2004 
letters informed him that additional information or evidence 
could be submitted to support his claims, and asked him to 
send the information or evidence to the RO.  In addition, 
March 2004 and August 2004  Statements of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical as well as reports of VA treatment 
and examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Factual Background

In May 2003, the veteran underwent a VA fee-basis orthopedic 
examination.  The veteran reported that he had pain in the 
lower back that radiated to his legs and sometimes into his 
neck, with occasional numbness in the hands.  He stated that 
these symptoms were present constantly.  He also stated that 
his ability to perform his daily functions during flare-ups 
was impaired because he was in a lot of pain and had to move 
very slowly.  He also indicated that he had been treated by 
bed rest by physicians in the past and that he was unable to 
do very much or participate in any activities due to the 
pain.  The veteran further stated that he was able to brush 
his teeth, cook, shower, climb stairs, dress himself, drive a 
car, and take out the trash.  However, he indicated that 
because of his back pain he was unable to walk, vacuum, 
garden, or push a lawnmower.

A physical examination of the veteran's lumbar spine revealed 
a 15 cm midline scar over the lumbosacral spine with evidence 
of more than one injury.  The veteran had an abnormal gait 
with wide-based slow gait and it was antalgic related to the 
right lower extremity.  He had tenderness to palpation and 
muscle spasm in the lumbosacral spine, bilaterally.  Straight 
leg raising was positive at approximately 30 degrees, 
bilaterally.  He had signs of radiculopathy present with 
decreased sensation to pinprick on the right.  The reported 
ranges of motion were as follows:  flexion-60 degrees, 
extension-20 degrees, right lateral flexion- 20 degrees, left 
lateral flexion- 20 degrees, bilateral rotation was 25 
degrees.  The motions were limited by pain only.  There was 
no ankylosis noted.  The lower extremities functioned 
normally, although, the veteran had some radiculopathy to the 
right lower extremity.
Sensory sensation was decreased in the right compared to the 
left.  Deep tendon reflexes were 2+ at the knees, 0 at the 
right ankle, and 1+ at the left ankle.  The examiner 
diagnosed the veteran as having low back sprain.  He noted 
that subjectively, the veteran continued to have pain 
radiating to the legs and the upper back and occasionally 
into his hands and neck and that the veteran limped.  

X-rays taken in conjunction with the examination found that 
the veteran had severe degenerative disc space disease at L4-
5, with postsurgical change of a lateral bone fusion 
procedure and moderate degenerative disc space disease at L3-
4.

In an August 2003 VA outpatient treatment record, the veteran 
complained of experiencing pain in both wrists, as well as 
hands and left ankle.  He indicated that he had been a truck 
driver for many years, until a few years ago, when he had to 
quit because of pain in both hands.  After an examination, 
the examiner's impression was that the veteran had chronic 
low back pain, with worsening bilateral hand and wrist pain 
and left ankle pain.  The physician stated that the veteran's 
hand pain was probably carpal tunnel syndrome, especially in 
view of the positive Tinel's sign and history of long hours 
of driving.

In the veteran's August 2003 application for increased 
compensation based on unemployability, the veteran stated 
that his service-connected low back disability prevented him 
from securing or following any substantially gainful 
occupation.  He further reported that he became too disabled 
to work in June 1997, at which time he was employed as a 
truck driver.  He reported he had completed grade school.  
The veteran also indicated that the five medications that he 
took for his service-connected disability impaired his 
ability to think and do things and that their side effects 
made it impossible for him to work.

In February 2004, the veteran underwent another VA fee-basis 
orthopedic examination for his low back strain with 
degenerative disc disease.  The veteran reported that on a 
scale of one to ten, his pain level was at eight.  He also 
stated that the pain was relieved by medication, that he 
could function with the pain with the medication, and that 
the condition did not cause incapacitation.  The examiner 
reported that the veteran's posture and gait were within 
normal limits.  An examination of the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  The 
examiner reported that muscle spasm was absent, tenderness 
was not noted, and straight leg raising was negative on the 
right.  The reported ranges of motion of the lumbar spine 
revealed flexion of 80 degrees, extension of 10 degrees, 
right lateral flexion of 25 degrees, left lateral flexion of 
25 degrees, right rotation of 25 degrees, and left rotation 
of 10 degrees.  The examiner indicated that the range of 
motion of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Additionally, the examiner indicated that there was no 
ankylosis of the spine and there were signs of intervertebral 
disc syndrome at the lumbar spine, which did not cause any 
bowel, bladder, or erectile dysfunction.  

Neurologically, the examiner reported that there was 
intermittent right L5 reduced sensation, however it was not 
present at the time of examination, and that spinal nerve 
involvement revealed findings of neuritis.  There was also 
sensory dysfunction, with no findings on examination.  A 
neurological examination of the lower extremities revealed 
that motor function was within normal limits.  The right 
lower extremity reflexes revealed knee jerk 1+ and ankle jerk 
1+.  The examiner also reported that the veteran had a lumbar 
midline overlapping, 11 by 0.3, hypopigmented, otherwise 
unremarkable.  The examiner diagnosed the veteran with low 
back strain with degenerative disc disease that had 
progressed to intervertebral disc syndrome and intermittent 
right L5 radicular symptoms.

Legal Criteria and Analysis

I.  Increased Rating for Low Back Disability

A.  General Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2004).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

B.  The Old Spine Regulations 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provides a 40 percent 
evaluation is provided when it is severe, being manifested by 
recurring attacks with intermittent relief.  Intervertebral 
disc syndrome is rated 60 percent disabling when pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

C.  The Revised Spine Regulations

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which became effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is provided.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003, the criteria for rating 
intervertebral disc syndrome, based on incapacitating 
episodes, (codified at 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5243) remain essentially unchanged from the rating criteria 
effective September 23, 2002.  However, intervertebral disc 
syndrome may be rated either based on incapacitating episodes 
or the General Rating Formula for Diseases and Injuries of 
the Spine.

Under the General Rating Formula for rating spine 
disabilities effective from September 26, 2003 (codified at 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 - 5242), relative 
to lumbosacral strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), degenerative arthritis of the spine 
(Diagnostic Code 5242) (see also Diagnostic Code 5003), and 
intervertebral disc syndrome (Diagnostic Code 5243), a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (1) under the amended schedule, indicates that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under an appropriate diagnostic code.

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
low back disability on April 9, 2003.  Therefore, the rating 
period for consideration on appeal begins, April 9, 2002, one 
year prior to the date of receipt of the claim upon which the 
August 2003 Notice of Disagreement was based.  38 C.F.R. 
§ 3.400(o)(2).

1.  Prior to September 26, 2003

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  For this period, the 
veteran is currently in receipt of a 40 percent rating.  

Under the rating criteria in effect prior to September 26, 
2003, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine) and 5295 
(for lumbosacral strain), the maximum schedular rating 
assignable is 40 percent.  The veteran is currently assigned 
a 40 percent evaluation for the service-connected back 
disability at issue, and as such, a higher rating is not for 
assignment under either Diagnostic Code.  The Board notes 
that pain, weakness, and fatigability cannot be the basis for 
an award in excess of the maximum evaluation assignable under 
a diagnostic code.  Spencer v. West, 13 Vet. App. 376 (2000).  
Even with consideration of functional loss due to pain, 
weakness, and fatigability, there has been no demonstration, 
by competent clinical evidence, of functional impairment 
comparable to unfavorable ankylosis of the lumbar spine so as 
to warrant a higher evaluation under Diagnostic Code 5289.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  The evidence does not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293, having a total duration of at least 6 
weeks during a previous 12-month period.  In fact, there is 
no indication that bed rest was prescribed by a physician at 
any time.  Although, the veteran, on examination in May 2003, 
indicated that he had been prescribed bed rest by physicians 
in the past for his pain, he has not presented any clinical 
evidence of such treatment.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, can not serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  The service-
connected back disability at issue is the only service-
connected disability.  As discussed above, the orthopedic 
manifestations of the disability at issue warrant no more 
than a 40 percent evaluation under Diagnostic Codes 5292 to 
5295.  

In terms of the neurological manifestations of the veteran's 
service-connected low back disability, a May 2003 examination 
report indicates that the veteran had signs of radiculopathy 
with decreased sensation to pinpricks on the right and a 
positive straight leg raising test at 30 degrees.  Also, his 
deep tendon reflexes were 2+ at the knees, 0 at the right 
ankle and 1+ at the left ankle.  The potentially relevant 
Diagnostic Code sections for the veteran's symptomatology are 
8520, for the sciatic nerve, Diagnostic Code 8521, for the 
external popliteal nerve (common peroneal), Diagnostic Code 
8522, for the musculocutaneous nerve (superficial peroneal), 
Diagnostic Code 8523, for the anterior tibial nerve (deep 
peroneal) Diagnostic Code 8524, for the internal popliteal 
nerve (tibial) and Diagnostic Code 8529, for the external 
cutaneous nerve of the thigh. 

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back strain with 
degenerative disc disease.  As the medical evidence does not 
specifically state which nerves were affected by the 
veteran's low back disability, the Board will simply apply 
the Diagnostic Code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 
percent rating for mild disability is afforded under 
Diagnostic Codes 8520, 8521 and 8524.  All remaining 
potentially relevant Code sections provide a noncompensable 
compensable.  Thus, the veteran is entitled to a 10 percent 
rating under Diagnostic Code 8520, 8521 or 8524 for the 
neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5295 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521 or 8524 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The Board observes that the 
veteran is not presently service-connected for any other 
disability and as such, only the ratings for the orthopedic 
and neurological manifestations will be combined.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 46, which rounded to the nearest tenth, 
warrants a 50 percent rating.  This combined rating exceeds 
the 40 percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002.  
As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  

2.  From September 26, 2003.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2004). Under the relevant provisions, 
a finding of ankylosis of the lumbar spine is required in 
order for the veteran to qualify for the next-higher 50 
percent evaluation under the General Rating Formula for 
Disabilities of the Spine.  In this regard, the examiner from 
the veteran's February 2004 examination reported that there 
was no ankylosis of the veteran's spine.  The Board notes 
that the medical evidence of record does establish that the 
veteran suffers functional loss due to pain, weakness, lack 
of endurance, and fatigability.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to ankylosis of the entire 
thoracolumbar spine, so as to warrant the next higher 
evaluation.  Therefore, based on the analysis of those 
criteria set forth above, the veteran remains entitled to no 
more than a 40 percent evaluation for the orthopedic 
manifestations of his service-connected chronic low back 
strain with degenerative disc disease for the period from 
September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  In this regard, on examination 
in February 2004, the examiner reported that the veteran had 
intermittent L5 reduced sensation (which was not present at 
the time of examination), neuritis, sensory dysfunction (with 
no findings on examination), and motor function with normal 
limits on the lower extremities.  The Board finds that such 
symptomology corresponds to a 10 percent evaluation under 
Diagnostic Code 8520, 8521 or 8524 for mild neurologic 
manifestations.  Thus, the 10 percent separate rating 
established beginning September 23, 2002, remains intact.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  
Additionally, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Indeed, on VA examination 
in February 2004, the veteran reported although he took 
medication for his pain, the disability did not cause any 
incapacitation.  As such, a higher evaluation is not 
warranted under Diagnostic Code 5243 when evaluated based on 
incapacitating episodes.  

3.  Separate Scar Evaluations 

Next, the Board will briefly address the question of 
entitlement to a separate evaluation for scar residuals of 
the veteran's service-connected low strain with degenerative 
disc disease.  In this vein, the Court has recognized that 
the critical element in assigning separate ratings resulting 
from a disability is that none of the symptomatology for any 
one of the disorders is duplicative of or overlapping with 
the symptomatology of other disorders.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

Here, a May 2003 examination report indicated a 15 cm midline 
scar over the lumbosacral spine.  Similarly, on examination 
in February 2004, the examiner reported that the veteran had 
hypopigmented, lumbar midline scars that overlapped, and were 
11 by 0.3 in size, but were otherwise unremarkable.  However, 
the Board finds that because there is no evidence that the 
scars were tender or manifested a separate and distinct pain 
different from the mechanical-type pain discussed above that 
characterized the veteran's orthopedic and neurologic 
manifestations of the service-connected disability at issue, 
a separate evaluation under Diagnostic Code 7804 (for tender 
and painful scars)(as in effect both prior to and since 
August 30, 2002) for the veteran's scar is not warranted.

4.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

II.  TDIU

A.  General Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2004).

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a)(2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2004).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1)(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

B.  Analysis

The veteran's only service-connected disability is low back 
strain, with degenerative disc disease, which is currently 
rated 40 percent disabling.  As such, he does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  In such an instance, the 
question then becomes whether the veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In this regard, on VA 
Form 21-8940, the veteran stated that his service-connected 
low back disability prevented him from securing or following 
any substantially gainful occupation.  He further reported 
that he became too disabled to work in June 1997, at which 
time he was employed as a truck driver.  The veteran also 
indicated that the five medications that he took for his 
service-connected disability impaired his ability to think 
and do things and that their side effects made it impossible 
for him to work.  However, in an August 2003 VA outpatient 
treatment record, the veteran reported that he quit truck 
driving because of the pain he experienced in both of his 
hands, which the examiner reported was probably due to carpal 
tunnel syndrome, which was, due in part, to the veteran's 
history of long hours of driving.  Thus, with consideration 
of the functional impairment attributable to the service-
connected disability as discussed above, and in the absence 
of any evidence that the veteran's service-connected 
disability, standing alone, is such as to preclude his 
securing and maintaining substantially gainful employment 
consistent with his education and occupational experience, 
the Board concludes that the preponderance of the evidence is 
against the claim.  Hence, a total rating based on individual 
unemployability is denied.


ORDER

1.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative disc disease prior to September 
23, 2002, is denied.

2.  Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected low back 
strain with degenerative disc disease, from September 23, 
2002 through September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

3.  Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the service-connected low back 
strain with degenerative disc disease from September 23, 
2002, is granted, subject to the applicable law governing the 
award of monetary benefits.

4.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative disc disease, from September 
26, 2003, is denied.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to a service-
connected disability is denied 




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


